Citation Nr: 0534688	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  98-19 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence was received in order to 
reopen a claim for entitlement to service connection for a 
prostatitis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had verified active military service from 
December 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.  The veteran had a personal hearing with 
a Hearing Officer at the RO in March 1999.

In July 2000, the veteran had a videoconference hearing with 
a Judge from the Board.  In an October 2005 letter from the 
Board, the veteran was notified that the Judge who conducted 
his July 2000 hearing was no longer employed by the Board and 
advised him of the opportunity to provide testimony before a 
current member of the Board.  He was also advised that he was 
to respond within 30 days if he wanted another hearing and 
that if no response were received within the prescribed time 
period, the Board would assume that he did not want another 
hearing.  The veteran did not respond to the October 2005 
letter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an October 2000 decision, the Board found that new and 
material evidence had not been received in order to reopen 
his claim for entitlement to service connection for 
prostatitis.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2001 Order, the Court granted 
Appellee's Motion for Remand due to the enactment of the 
Veteran's Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et. seq. (West 2002 & Supp. 2005).  The veteran's claim 
was further developed by the Board in May 2002 and March 
2003.  Thereafter, the veteran's claim was remanded by the 
Board for action consistent with Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002 & Supp. 2005).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Unfortunately, the veteran has not 
yet been provided with notice pursuant to 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159(b) (2005), concerning his 
appeal to reopen his claim for entitlement to service 
connection for prostatitis.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran has not been issued a 
letter concerning VA's duties to notify 
and to assist under the VCAA in 
conjunction with the current appeal for 
whether new and material evidence has 
been received in order to reopen the 
veteran's claim for entitlement to 
service connection for prostatitis.  
Provide VCAA notice consistent with 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) and 
include the following information:  (1) 
inform the claimant about the information 
and evidence not of record that is 
necessary to substantiate his new and 
material evidence claim; (2) inform the 
claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell the claimant to provide any evidence 
in the claimant's possession that 
pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

2.  Readjudicate the veteran's claim for 
whether new and material evidence has 
been received in order to reopen a claim 
for entitlement to service connection for 
prostatitis.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits since July 2005.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


